DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, in line 11, the claim recites the limitation of “the one or more error detection modules”.  There is a lack of antecedent basis for this limitation in the claim.  It is unclear whether this is referring to the fault detection modules in line 9 or whether the error detection module is a different component. 
Claims 22-23 are dependent on claim 21 and therefore inherit its deficinecies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 8, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 20210083679 in view of Porter et al., US 20190245343 in view of Hao, US 20200319240
Regarding claim 1, Yang discloses a fault detection system (¶[0003]; control based on phase for islanding detection), comprising: a monitor to couple to one of a line-phase of an electric power transmission system (Fig. 1; PLL connected to line power grid line) the monitor comprising: phase detector with rotating frame transform, to couple to a line-phase and provide in-phase and quadrature signals in a rotating frame (Fig. 2; phase detector of PLL; ¶[0004]; signals vd, vq in rotating frame), based on in-phase and quadrature signals proportional to the line-phase (Fig. 2; vα and vβ  at phase detector); a loop filter coupled to the phase detector (Fig. 2 loop filter coupled to phase detector); and a controlled oscillator coupled to the loop filter and coupled to the phase detector as a phase locked loop (Fig. 2; VCO coupled to loop filer and phase detector); one or more fault detection modules coupled to the monitor (Fig. 1; current controller coupled to PLL).
Yang is silent in a plurality of line current monitors to couple to one of a plurality of line-phases of the electric power transmission system; one or more inter-phase communication modules coupled to the plurality of line current monitors, with electrical isolation; and one or more fault detection modules coupled to the one or more inter-phase communication modules.
Porter discloses a plurality of current monitors connected to a plurality of line-phases (Fig. 1; three current transformers 40 provided in line 14 which is a three phase system; See ¶[0017]-[0018]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the three current transformers for a 3-phase system as taught by Porter into the power grid of Yang so that current in multiple lines can be monitored for fault occurrence so that a direction of fault current can be known to limit damage to equipment within the lines. 
Hao teaches one or more inter-phase communication modules coupled to a plurality of line current monitors with electrical isolation (Fig. 1, 3, 10; line mounted device 152, 154 having communication circuitry 328); and one or more fault detection modules coupled to the one or more inter-phase communication modules (Fig. 3; processor 320 of lmd detects fault and is coupled to the communication circuitry 328).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the communication module of Hao into the PLL and controller of Yang so that data pertaining to the parameters of the line can be transmitted to a remote location. 
Regarding claim 3, Yang teaches wherein: the phase detector, the loop filter and the controlled oscillator each comprise analog circuitry in a closed loop that forms the phase locked loop (fig. 1-2).
Regarding claim 8, Yang as modified discloses the limitations of claim 1.  Yang is silent in wherein the line current monitor includes a line current sensing device to couple to the line-phase and provide a signal proportional to instantaneous current passing through the line-phase. Porter discloses wherein the line current monitor includes a line current sensing device to couple to the line-phase and provide a signal proportional to instantaneous current passing through the line-phase (Fig. 1; current transformer 40).
Regarding claim 13, Yang is silent in the one or more inter-phase communication modules comprises radio communication. Hao teaches wherein the one or more inter-phase communication modules comprises radio communication (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the communication module of Hao into the PLL and controller of Yang so that data pertaining to the parameters of the line can be transmitted to a remote location.
Regarding claim 15, Yang as modified discloses the limitations of claim 1.  Yang is silent in wherein the plurality of line current monitors comprises three line current monitors, as one line current monitor for each of three line-phases.  Porter discloses wherein the plurality of line current monitors comprises three line current monitors, as one line current monitor for each of three line-phases (Fig. 1; three phase line 14 with transformers 40).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 20210083679 in view of Porter et al., US 20190245343 in view of Hao, US 20200319240 in view of Andreas Uphues et al., “SOGI based grid fault detection for feeding asymmetrical reactive currents to fulfill LVRT requirements”
Regarding claim 7, Yang is silent in wherein the phase locked loop comprises: a second order generalized integrator (SOGI) circuit to couple to the line-phase; and a Park Transformation block coupled to the SOGI circuit.  Andreas Uphues teaches a phase locked loop comprises: a second order generalized integrator (SOGI) circuit to couple to the line-phase; and a Park Transformation block coupled to the SOGI circuit (Fig. 4; SOGI, Park Transformation to compute d/q components to PLL).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Andreas into Yang for the benefit of detecting grid faults which is free of noises in the signal (Section III). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 20210083679 in view of Porter et al., US 20190245343 in view of Hao, US 20200319240 in view of Lu et al., US 20100088049
Regarding claim 9, Yang is silent in wherein the loop filter comprises a filter to input the quadrature signal from the rotating frame transform of the phase detector and output a correcting signal to the controlled oscillator (Fig. 2).  Yang is silent in wherein the loop filter is a low pass filter.  Lu teaches wherein the loop filter is a low pass filter (¶[0014). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Lu into Yang since the substitution of the low pass filter would still provide a filtered output and would be capable of locking in a fundamental frequency. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 20210083679 in view of Porter et al., US 20190245343 in view of Hao, US 20200319240 in view of Zhang et al., US 20180348288
Regarding claim 10, Yang is silent in wherein the one or more fault detection modules comprises a Clarke transform with positive sequence equations or negative sequence equations and one or more outputs that are compared to one or more reference signals or one or more thresholds.  Zhang discloses a fault detection module (Fig. 2a/2b; system 200) comprises a Clarke transform with positive sequence equations or negative sequence equations (Fig. 2a/2b; PLL 208; Clarke transform 216) and one or more outputs that are compared to one or more reference signals or one or more thresholds (Fig. 2a/2d; islanding detector 210 with detector 256 which compares integrated value to a threshold).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the islanding detector of Zhang into the controller of Yang so that an islanding condition can be detected to stop unnecessary power to the isolated portion. 
  
Claim(s) 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 20210083679 in view of Porter et al., US 20190245343 in view of Hao, US 20200319240 in view of Zhu et al., US 9379602
Regarding claim 11, Yang is silent in wherein the one or more fault detection modules comprises one or more fault classifying blocks.  However, Zhu taches wherein the one or more fault detection modules comprises one or more fault classifying blocks (Fig. 2, 3; step 208, controller 112 identifies the type of grid fault).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate fault classifying block of Zhu into the controller circuit of Yang as modified so that the type of fault can be identified to provide efficient steps to remedy the fault quickly. 
Regarding claim 17, Yang is silent in wherein the one or more fault detection modules comprises a reference controller to manage reference signals and provide thresholds to distinguish real faults from normal system changes.  Zhu teaches wherein the one or more fault detection modules comprises a reference controller to manage reference signals and provide thresholds to distinguish real faults from normal system changes (Col. 5 lines 54-63).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the controller of Zhu into the controller circuit of Yang as modified so that a possible fault can be quickly identified. 

Claim(s) 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 20210083679 in view of Porter et al., US 20190245343 in view of Hao, US 20200319240 in view of Manson, US 20180152022
Regarding claim 12, Yang is silent in wherein the one or more inter-phase communication modules comprises opto-isolators or fiber optics.  Manson teaches wherein the one or more inter-phase communication modules comprises opto-isolators or fiber optics (¶[0053]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Manson into Yang as modified since the substitution of the optic type communication module would function in a similar way to transmit the values to the remote module.  
Regarding claim 14, Yang is silent in wherein the one or more inter-phase communication modules comprises a serial data transmission protocol and time tagging. Manson teaches wherein the one or more inter-phase communication modules comprises a serial data transmission protocol and time tagging (¶[0053]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Manson into Yang as modified since the substitution of the optic type communication module would function in a similar way to transmit the values to the remote module.  

Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2021/0083679 in view of Porter et al., US 20190245343 
Regarding claim 21, Yang discloses a method of fault detection, performed by a fault detection system (Fig. 1; ¶[0003]; islanding detection in grid considered a fault detection), comprising: determining in-phase and quadrature signals proportional to a signal in a line-phase of an electric power transmission system (Fig. 1-2; phase locked loop with phase detector output quadrature signal vq and direct axis signal vd) and relative to a reference signal generated by a controlled oscillator in a phase locked loop (Fig. 1-2; Voltage controlled oscillator feedback to the phase detector in fig. 2); transforming the in-phase and quadrature signals to in-phase and quadrature signals in a rotating frame, the frame rotating at a line frequency according to the controlled oscillator (¶[0004]; signals from phase detector obtained in a rotating reference frame); communicating output of the phase locked loo, to one or more fault detection modules (Fig. 1; phase output communicated to a current controller); and detecting and indicating error of one or more line-phases of the electric power transmission system, through the one or more error [fault] detection modules, based on the output of the Phase Locked Loop (Fig. 1; ¶[0003]; phase is detected and is provided to the current controller for islanding fault detection).
Yang is silent in wherein the system comprises a plurality of line current monitor; communicating output of the plurality of line current monitors, with electrical isolation, to one or more fault detection modules; and detecting and indicating the error, based on the output of the plurality of line current monitors.
Porter teaches the system comprises a plurality of line current monitor (Fig. 1; three current transformers 40 provided in line 14 which is a three phase system; See ¶[0017]-[0018]); communicating output of the plurality of line current monitors, with electrical isolation, to one or more fault detection modules (Fig. 1; current transformer 40 output to controller 40); and detecting and indicating an error of one or more line phases, based on the output of the plurality of line current monitors (¶[0018]; disturbance in the grid is detected by controller 44). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the three current transformers for a 3-phase system as taught by Porter into the system of Yang so that multiple lines can be monitored for fault occurrence thereby providing more data as to the occurrence or location of a fault within the electrical system. 
Regarding claim 22, Yang discloses wherein the detecting employs one of a positive or negative Clarke symmetric conversion to compare current amplitudes and phases (Fig. 9; Clarke transformation).
Regarding claim 23, Yang teaches carrying information from the monitors to fault detection modules as in-phase and quadrature amplitudes in a rotating time frame (Fig. ½; ¶[0004]).  Yang is silent in wherein the current information is carried from the line current monitors to the fault detection modules. However, Porter teaches wherein the current information is carried from the line current monitors to the fault detection modules (Fig. 1; transformer 40 to controller 44).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the three current transformers for a 3-phase system as taught by Porter into the system of Yang so that multiple lines can be monitored for fault occurrence thereby providing more data as to the occurrence or location of a fault within the electrical system.

Allowable Subject Matter
Claims 2, 4-6, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, prior art does not disclose or suggest: “wherein the one or more fault detection modules are to indicate error or fault detected in an electric power transmission system based on signals of the plurality of line current monitors communicated through the one or more inter-phase communication modules to the one or more error detection modules” in combination with all the limitations of claim 2.
Regarding claim 4, prior art does not disclose or suggest: “the phase detector, the loop filter and the controlled oscillator each comprise digital circuitry; and the one or more inter-phase communication modules are to communicate, to the one or more fault detection modules, the in-phase and quadrature signals in a frame that is rotating at a nominal line frequency, as the rotating frame, from the phase detector of each line current monitor” in combination with all the limitations of claim 4.
Regarding claim 5, prior art does not disclose or suggest: “wherein: the phase detector, the loop filter and the controlled oscillator each comprise analog circuitry; and the one or more inter-phase communication modules are to communicate, to the one or more fault detection modules, the in-phase and quadrature signals in a frame that is rotating at a nominal line frequency, as the rotating frame, from the phase detector of each line current monitor” in combination with all the limitations of claim 5.
Regarding claim 6, prior art does not disclose or suggest: “wherein the phase detector with rotating frame transform comprises: an integrator circuit to provide the in-phase and quadrature signals proportional to the current in the line-phase and relative to a reference signal generated by the controlled oscillator; and a conversion block to transform the in-phase and quadrature signals to the in-phase and quadrature signals in the rotating frame, with the frame rotating at a nominal line frequency defined by the controlled oscillator” in combination with all the limitations of claim 6.
Regarding claim 16, prior art does not disclose or suggest: “wherein the one or more fault detection modules comprises a single negative symmetric conversion, a single fault detector and a single fault classifier” in combination with all the limitations of claim 16. 
Claims 18-20 are allowed.
Regarding claim 18, prior art is silent in a fault detection system for line-phases of electric power transmission systems, comprising: “a phase detector having a second order generalized integrator (SOGI) circuit to couple to a line-phase and to provide in-phase and quadrature alternating current signals proportional to current in the line-phase and relative to the reference signal produced by the controlled oscillator, and a Park Transformation block coupled to the SOGI circuit to transform the in-phase and quadrature alternating current signals to in-phase and quadrature signals in a rotating frame, with the frame rotating at a nominal line frequency defined by the controlled oscillator” in combination with all the limitations of claim 18. 
	Claims 19-20 are dependent on claim 18 and are therefore also allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2858